                 Case 2:21-cv-02119-JWL-GEB Document 1-2 Filed 03/08/21 Page 1 of 6


     PREMIER
'4      claims
                 120 Regency PKWY. Suite 114
                 Omaha, Ne. 68114
                 www.Premier-Claims.com
                 (877)219-0049

                                                           115_S_18TH_ST
                                                                 Main Level
 Building Roof

 DESCRIPTION                                                                           QTY    UNIT PRICE       TOTAL
 1. R&R Modified bitumen roof - hot mopped                                     85.34   SQ @      362.97 =     30,975.86
 2. R&R Flash parapet wall only - bitumen                                     412.60   LF @       11.62 =      4,794.41
 3. R&R Drip edge -Modified Bitumen clad metal                                 77.00   LF @        4.41 =        339.57
 4. R&R Insulation - ISO board, 3 1/2"                                         85.34   SQ @      360.61 =     30,774.45
 5. R&R Curb flashing - EPDM                                                   80.00   LF @       17.26 =      1,380.80
 6. Heat pump - exterior coil unit - Detach & reset                             5.00   EA @      390.52 =      1,952.60
 7. HVAC Technician - per hour                                                 16.00   HR @       70.00 =      1,120.00
 8. Comb/straighten a/c cond. fins - w/out trip charge - Large                  4.00   EA @       70.00 =        280.00
 9. R&R Flashing - pipe jack - split boot                                       6.00   EA @       78.42 =        470.52
 10.R&R Pitch pan / pocket - up to 6" x 6" x 4" - galvanized                    4.00   EA @      114.76 =        459.04
 11.R&R Cap flashing - large                                                  334.60   LF @       23.50 =      7,863.10
 12.R&R Counterflashing - Apron flashing                                      121.00   LF @        8.42 =      1,018.82
 13.Additional charge for high roof (2 stories or greater)                     85.34   SQ @       10.63 =        907.16
 14. Additional charge for high roof (2 stories or greater)                    85.34   SQ @       14.39 =      1,228.04




 General

 DESCRIPTION                                                                           QTY    UNIT PRICE       TOTAL
 15.Commercial Supervision / Project Management - per hour                    160.00 HR @          60.50 =     9,680.00
 16.Dumpster load - Approx. 40 yards, 7-8 tons of debris                        6.00 EA @         651.00 =     3,906.00
 17.Temporary toilet (per month)                                                1.00 MO @         125.00 =       125.00
 18. Telehandler/forklift (per month) - no operator                             1.00 MO @       2,892.00 =     2,892.00
 19.Equipment Operator - per hour                                             160.00 HR @          52.35 =     8,376.00
 20.Rental equipment delivery / mobilization (Bid item)                         2.00 EA @         250.00 =       500.00
 21.Crane and operator - 115 ton capacity                                       8.00 HR @         385.00 =     3,080.00
 22.Temporary fencing - 1-4 months (per month)                                100.00 LF @           1.67 =       167.00
 23. Taxes, insurance, permits & fees (Bid Item)                                1.00 EA @                          0.00




                                                                                                              EXHIBIT

                                                                                                                B
115_S_18TH_ST                                                                                      9/2/2019       Page: 2
                 Case 2:21-cv-02119-JWL-GEB Document 1-2 Filed 03/08/21 Page 2 of 6


     PREMIER
'4      claims
                 120 Regency PKWY. Suite 114
                 Omaha, Ne. 68114
                 www.Premier-Claims.com
                 (877)219-0049




 Grand Total Areas:
          0.00 SF Walls                         0.00 SF Ceiling                0.00 SF Walls and Ceiling
          0.00 SF Floor                         0.00 SY Flooring               0.00 LF Floor Perimeter
          0.00 SF Long Wall                     0.00 SF Short Wall             0.00 LF Ceil. Perimeter

          0.00 Floor Area                       0.00 Total Area                0.00 Interior Wall Area
      1,211.42 Exterior Wall Area               0.00 Exterior Perimeter of
                                                     Walls

      8,533.98 Surface Area                    85.34 Number of Squares       412.60 Total Perimeter Length
          0.00 Total Ridge Length               0.00 Total Hip Length




115_S_18TH_ST                                                                              9/2/2019          Page: 3
                   Case 2:21-cv-02119-JWL-GEB Document 1-2 Filed 03/08/21 Page 3 of 6


     PREMIER
'4      claims
                   120 Regency PKWY. Suite 114
                   Omaha, Ne. 68114
                   www.Premier-Claims.com
                   (877)219-0049




                                                 Summary for Dwelling
 Line Item Total                                                                          112,290.37
 Material Sales Tax                                                                         2,986.54

 Subtotal                                                                                 115,276.91
 Overhead                                                                                  11,527.72
 Profit                                                                                    11,527.72

 Replacement Cost Value                                                                  $138,332.35
 Net Claim                                                                               $138,332.35




115_S_18TH_ST                                                                 9/2/2019         Page: 4
                 Case 2:21-cv-02119-JWL-GEB Document 1-2 Filed 03/08/21 Page 4 of 6


     PREMIER
'4      claims
                 120 Regency PKWY. Suite 114
                 Omaha, Ne. 68114
                 www.Premier-Claims.com
                 (877)219-0049



                                          Recap of Taxes, Overhead and Profit




         Overhead (10%)         Profit (10%)   Material Sales Tax   Manuf. Home Tax    Garment Cleaning Storage Tax (9.25%)
                                                         (9.25%)             (9.25%)            (9.25%)
 Line Items
                 11,527.72         11,527.72             2,986.54               0.00               0.00                0.00

 Total
                 11,527.72         11,527.72             2,986.54               0.00               0.00                0.00




115_S_18TH_ST                                                                                      9/2/2019           Page: 5
                   Case 2:21-cv-02119-JWL-GEB Document 1-2 Filed 03/08/21 Page 5 of 6


,,,4   PREMIER
'4        claims
                   120 Regency PKWY. Suite 114
                   Omaha, Ne. 68114
                   www.Premier-Claims.com
                   (877)219-0049


                                                 Recap by Room

 Estimate: 115_S_18TH_ST

Area: Main Level
       Building Roof                                                        83,564.37    74.42%


         Area Subtotal: Main Level                                          83,564.37    74.42%
         General                                                            28,726.00    25.58%


 Subtotal of Areas                                                         112,290.37    100.00%


 Total                                                                     112,290.37    100.00%




115_S_18TH_ST                                                                 9/2/2019       Page: 6
                   Case 2:21-cv-02119-JWL-GEB Document 1-2 Filed 03/08/21 Page 6 of 6


,,,4   PREMIER
'4        claims
                   120 Regency PKWY. Suite 114
                   Omaha, Ne. 68114
                   www.Premier-Claims.com
                   (877)219-0049

                                                 Recap by Category

  O&P Items                                                                    Total          OA

  GENERAL DEMOLITION                                                         16,762.76   12.12%
  HEAVY EQUIPMENT                                                            14,848.00   10.73%
  HEAT, VENT & AIR CONDITIONING                                               3,352.60    2.42%
  LABOR ONLY                                                                  9,680.00    7.00%
  ROOFING                                                                    67,355.01   48.69%
  TEMPORARY REPAIRS                                                             292.00    0.21%
  O&P Items Subtotal                                                        112,290.37   81.17%
  Material Sales Tax                                                          2,986.54    2.16%
  Overhead                                                                   11,527.72    8.33%
  Profit                                                                     11,527.72    8.33%
  Total                                                                     138,332.35   100.00%




115_S_18TH_ST                                                                 9/2/2019      Page: 7
